LAMBERT, Justice,
concurring in result only.
While I concur that appellant’s conviction should be affirmed, I write separately to express my substantial disagreement with important aspects of the majority opinion. In general, I view the majority opinion as an undesirable departure from heretofore settled Kentucky law.
Appellant has claimed error in the admission of hearsay evidence from William House, a psychologist counselor who provided treatment to J.V. after the allegations of sexual abuse were made. At trial, House testified that J.V.’s mother brought the child to him for counseling for sexual abuse. While on the witness stand, he related statements made by J.V. during counseling alleging that appellant “took my underwear off’ and “put his mouth down there.”
The Commonwealth contends that House’s testimony was admissible under KRE 803(4), which allows:
[statements made for purposes of medical treatment or diagnosis and describing medical history, or past or present symptoms, pain, or sensations, or the inception or general character of the cause or external source thereof insofar as reasonably pertinent to treatment or diagnosis.
When considering whether this hearsay exception applies, a trial court must look to the relationship between the declarant and the professional to evaluate the probable reliability of the statements at issue. See, e.g., Edwards v. Commonwealth, Ky., 833 S.W.2d 842 (1992); Jones v. Commonwealth, Ky., 833 S.W.2d 839 (1992). A party seeking admission of hearsay statements under KRE 803(4) must “lay sufficient foundation to show the relevance and reliability of the hearsay statements made by the victim-” Jones, supra at 841. Whether the physician or psychologist saw the declarant for treatment or for evaluation is a “primary factor” in the trial court’s analysis of admissibility. Statements made to an evaluating physician “have less inherent reliability” than those made to one for the purposes of treatment. Bell v. Commonwealth, Ky., 875 S.W.2d 882, 887 (1994). In Sharp v. Commonwealth, Ky., 849 S.W.2d 542 (1993), this Court maintained the distinction between treating and examining physicians while recognizing the flexibility articulated in Drumm v. Commonwealth, Ky., 783 S.W.2d 380 (1990).
Measured against these standards, there was no error in the admission at trial of J.V.’s statements to the counselor, Mr. House. J.V.’s mother brought her daughter to House for counseling. The child underwent an estimated twenty-two counseling sessions with House, ranging from forty-five minutes to as long as two hours in length. At trial, House described his role as helping J.V. with her emotional problems stemming from sexual abuse. The trial court found House to be “sufficiently qualified that he is ... a treating counselor in this situation,” and allowed admission of the statements under KRE 803(4). From the facts detailed above which show a substantial course of treatment, the court acted within its discretion in making its determination.
Appellant also claims that Mr. House unfairly prejudiced his defense with an expression of belief in the truthfulness of J.V.’s allegations of sexual abuse. During the Commonwealth’s direct examination House said his general function as a counselor is to determine “why the individual—and, in this case, a child—is there, what has happened, *894and, how to help that situation.” In J.V.’s case, he worried initially that the child might have been “coached.” After interviewing J.V., however, House told the jury that he found J.V.’s answers to be “consistent” and supported by “internal logic.” When asked by the Commonwealth if J.V.’s responses to his questions “alleviated” his concerns about her being coached, House replied ‘Tes, it did.” House’s direct testimony ended with his assertion that “I felt that I trusted [J.V.]—or the veracity of the statements and so forth.” Appellant argues that with this testimony House improperly expressed an opinion on witness credibility and invaded the province of the jury.
Quite clearly, House’s opinion testimony as to J.V.’s credibility was improper. In essence, House told the jury that he had examined J.V.’s version of the events and believed she was being truthful. This Court has often expressed disapproval of testimony which “remove[s] the jury from its historic function of assessing credibility.” Newkirk v. Commonwealth, Ky., 937 S.W.2d 690 (1996). Indeed, several of our decisions specifically condemn the use of expert testimony to bolster the credibility of children who are allegedly the victims of sexual abuse. See, e.g., Newkirk, supra; Hall v. Commonwealth, Ky., 862 S.W.2d 321 (1993). Hellstrom v. Commonwealth, Ky., 825 S.W.2d 612 (1992), stated our view as follows:
“Psychologists and psychiatrists are not ... experts at discerning the truth. Psychiatrists are trained to accept facts provided by their patients, not to act as judges of their patients’ credibility.”
This same legal reasoning applies with much greater force to the testimony of a social worker, however well qualified.
Hellstrom, supra at 614 (citation omitted). Moreover, Hellstrom equated comment on witness credibility with an expression of opinion on the ultimate fact in issue, a practice we have likewise disapproved. See Hall v. Commonwealth, supra; Newkirk v. Commonwealth, supra; Hester v. Commonwealth, Ky., 734 S.W.2d 457 (1987); .and Lawson, Kentucky Evidence Handbook § 8.60, at 452 (3d ed. 1993).
However, upon careful examination of the transcript of the evidence, it is clear that this claim of error is unpreserved. R.Cr. 9.22. When the testimony complained of was given, there were no objections. Some such testimony came in during cross-examination and appellant sought no relief for lack of witness responsiveness. On one occasion, there was a colloquy between the court and counsel in which the prosecutor stated that the “counselor is being offered to establish the veracity of [J.V.’s] statement, that she made to him, regarding the source of her difficulties.” Defense counsel properly argued “He cannot—that is a comment on somebody’s truthfulness. It is specifically excluded under Alexander and Hall.”
While the foregoing suggests an objection to witness comment on the victim’s credibility, the trial court understood the objection to be otherwise and ruled that specific victim statements were admissible based on the treating physician exception to the hearsay rule, KRE 803(4). Moreover, the objection came well after most of the offensive testimony had been given. There were no other objections concerning expert opinion as to credibility and none at all were contemporaneous with the occurrence of the testimony. West v. Commonwealth, Ky., 780 S.W.2d 600 (1989).
While the absence of a contemporaneous objection is clear, I do not believe the provisions of R.Cr. 10.26 should be invoked and relief granted on grounds of manifest injustice. While we should not retreat from our decisions which forbid expert witness comment on credibility, not every such violation amounts to substantial error. Only upon a determination that manifest injustice has resulted from the error should relief be granted. The evidence against appellant was highly persuasive. In such circumstances, there was no manifest injustice. Schambon v. Commonwealth, Ky., 821 S.W.2d 804 (1991); Jackson v. Commonwealth, Ky.App., 717 S.W.2d 511 (1986); Humphrey v. Commonwealth, Ky., 836 S.W.2d 865 (1992).
*895Appellant has also claimed error in the testimony of Dr. Larry Nunemaker, an obstetrician/gyneeologist who examined J.V. for the purpose of giving testimony as to his physical findings. This physician testified extensively about the physical examination he performed, the manner in which the examination was conducted, and his findings. He did not repeat any history given by J.V. or others. At the end of a long narrative answer concerning his physical findings and not responsive to a question, Dr. Nunemaker added, “and those findings were compatible with [J.V.’s] history that she had given me.” Appellant’s objection was overruled. Thereafter the doctor was asked whether his findings were compatible with someone inserting a finger into the child’s vagina and appellant’s objection to this was also overruled. While the answer given was ambivalent, it was essentially affirmative.
Prior to Dr. Nunemaker’s testimony, J.V. had testified for the Commonwealth. She was ten years old at the time of trial and related detailed accounts of appellant’s sexual abuse of her. In Brown v. Commonwealth, Ky., 812 S.W.2d 502 (1991), and Alexander v. Commonwealth, Ky., 862 S.W.2d 856 (1993), this Court reversed convictions for, inter alia, the occurrence of error not dissimilar to Dr. Nunemaker’s testimony that his findings on examination were consistent with J.V.’s history. We reasoned that where patient history is irrelevant to the physical examination and the examining physician has no treatment responsibility, repetition of history or statement that physical findings are consistent with history is the equivalent of a physician’s opinion that the charges are correct.
Despite suggested distinctions between this case and Brown and Alexander, and with due regard for Turner v. Commonwealth, Ky., 914 S.W.2d 343 (1996), it is impossible to harmonize the unresponsive summary statement given by Dr. Nunemaker with our decisions. The objection should have been sustained and the jury should have been admonished to disregard the statement. At this juncture, however, the Court’s only options are to reverse for a new trial or to affirm on grounds of harmless error. R.Cr. 9.24 commands the disregard of error or defects in the proceedings which do not affect the substantial rights of the parties. Our highly regarded decision in Abernathy v. Commonwealth, Ky., 439 S.W.2d 949 (1969), directs consideration of the weight of the evidence in the assessment of whether error is harmless or prejudicial. In this case, the Nunemaker error consisted of a brief unresponsive statement that his physical findings were compatible with the child victim’s history, and while this amounted to improper corroboration, in view of the weight of evidence against appellant, it was benign. The error was insufficient to justify reversal of the case.
Appellant has argued that the trial court erroneously prevented an important witness from testifying on his behalf. He argues that the testimony of Terence Campbell who holds a Ph.D. in clinical psychology should have been admitted at trial. Presented by avowal, Dr. Campbell’s testimony concerned the suggestibility of children, proper procedures in interviewing children and the appropriate standard of practice in child sexual abuse cases. Consistent with our decision in Newkirk v. Commonwealth, Ky., 937 S.W.2d 690 (1996), the trial court excluded the testimony on relevancy grounds terming it “purely speculative” since Dr. Campbell had never interviewed or examined J.V. or any of the children involved in the case. The court also held that the testimony invaded the province of the jury as improper opinion evidence.
On appeal, the standard of review of a ruling denying admissibility of evidence under KRE 702, which governs expert opinion evidence, is whether “the trial judge abused his or her discretion.” Mitchell v. Commonwealth, Ky., 908 S.W.2d 100,102 (1995). The proffered testimony of Dr. Campbell consists precisely of the profile generalities we have prohibited the Commonwealth from introducing in the long line of eases culminating in Newkirk v. Commonwealth, supra. Without interviewing the children himself, Dr. Campbell implied that, due to the extreme sugges*896tibility of children and certain non-standard practices in the investigation of abuse, the child witnesses’ testimony was not reliable.
There is no meaningful distinction between this testimony and that which was excluded in Newkirk and other eases as evidence of “child sexual abuse accommodation syndrome” or some facet thereof. This case well illustrates the mischief of such testimony and shows that allowing opinion testimony of this nature invites a war between “experts” which will serve only to confuse the jury and diminish its historic role of assessing witness credibility. The trial court properly excluded this testimony.
This issue also confirms this Court’s wisdom when it refused to adopt Rule 704 of the Federal Rules of Evidence, a rule which allows expert opinion testimony upon ultimate issues of fact. Sadly, and despite its protest to the contrary, the majority in this ease has amended the Rules of Evidence by adoption of Rule 704, contrary to the express provisions of KRE 1102 and 1103. KRE 1102(c) provides: “Neither the Supreme Court nor the General Assembly should undertake to amend or add to the Kentucky Rules of Evidence ...”
While the trial court properly excluded Dr. Campbell’s proffered testimony in this case, when such testimony is offered in the next ease, the majority opinion may result in its admission.
As set forth hereinabove, I concur in result only.
STEPHENS, C.J., joins this opinion concurring in result only.